ANSTEAD, Judge.
By application for a writ of certiorari, the appellant, Matildes Evangelakis, seeks to reverse an order of the Florida Career Service Commission which concluded that he had no right to a review of his discharge as Director of the Children’s Unit of South Florida State Hospital. We find that he was entitled to review and grant certiorari.
The superintendent of South Florida State Hospital wrote a letter to Dr. Evan-gelakis on July 11, 1975, which stated:
This letter will, therefore, effect your demotion from the class of Children’s Psychiatric Unit Director, 4531, pay grade 39, to the class of Psychiatrist III— Lead Worker, 4508, pay grade 38, at the close of the workday July 17, 1975.
The letter went on to explain the petitioner’s right to have “this demotion” reviewed on appeal by the Career Service Commission. It is the denial of this right of review that petitioner seeks to overturn.
Section 110.061(2)(a), Florida Statutes (1975) provides for appeals when an employee is “demoted.” Section 110.042(19) provides:
(19) “Demotion” means moving an employee from a position in one class to a different position in another class having a lesser degree of responsibility and a lower maximum salary.
The Commission, by its order denying review, approved a hearing examiner’s finding that Evangelakis had not been demoted.
Evangelakis was specifically informed by his employer and supervisor that he was demoted. The class to which he was transferred, in pay grade 38, has a lower maximum salary than his old class in pay grade 39. And there is little dispute in the record that the new position, Psychiatrist III, has less fixed responsibilities than did the position of Director of the Children’s Unit. In short, Dr. Evangelakis was not only told he was demoted but he was demoted.
The order of Career Service Commission of September 27,1976, denying the petitioner review of his demotion is hereby quashed; and this cause is remanded for appropriate proceedings in accordance herewith.
DOWNEY and DAUKSCH, JJ., concur.